Citation Nr: 1125372	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for PTSD and somatization disorder.

In April 2011, the Veteran testified before the undersigned Veteran's Law Judge at the RO; a transcript of the hearing is included in the claims file. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  There is no current diagnosis of an acquired psychiatric disability including somatization disorder and PTSD.


CONCLUSIONS OF LAW

1.  A somatization disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2010).

2.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in June 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a statement of the case (SOC) was issued in July 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in July 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Statements from the Veteran and his representative, service treatment records, service personnel records and VA treatment records have been obtained and associated with his claims file.  

Finally, VA need not conduct an examination with respect to the service connection claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the Veteran has a current psychiatric disorder.  

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM) (2007).  An amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains to evidence necessary to establish a stressor based on personal assault, does not change the three criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently has a somatization disorder and PTSD as a result of his active military service.  Considering the claims in light of the above-noted legal authority, the Board finds that the weight of the evidence is against the claims.

In an August 1968 enlistment medical history, the Veteran reported depression or excessive worry.  The associated medical examination was negative for any psychiatric abnormalities. 

In a November 1971 service treatment record, the Veteran complained of personal problems and anxieties with some depression.  

A March 1972 service treatment record indicates anxiety was noted upon medical records review. 

The October 1972 separation examination and accompanying report of medical history are silent for any complaints or findings of a somatization disorder or PTSD.  

VA outpatient treatment records dated from January 2005 to March 2009 are silent for any complaints of psychiatric illness or somatization disorder.  January 2005, March 2006, December 2006, April 2008, and March 2009 VA progress notes indicate negative PTSD screenings.  

During his April 2011 hearing, the Veteran testified that he was often shot at while in active service overseas.  He indicated that he has never received treatment for PTSD nor somatization disorder during service, and that his VA treatment post-service was for diabetes. 

The Board has carefully considered the contentions advanced by the Veteran.  However, he has not submitted objective medical findings of any current diagnosis of an acquired psychiatric disorder to include somatization disorder or PTSD, and VA medical records are silent for any evidence of the claimed disabilities.  

In this case, service treatment records do show that the Veteran had a single complaint of anxiety in November 1971, but he finished his remaining 11 months of service without any further documentation or findings of an acquired psychiatric disorder noted in the service treatment records.  In fact, subsequent in-service examinations and associated medical histories dated in October 1972 reported psychiatric examination as normal.  As such, the in-service finding was acute and transitory and appeared to have resolved without any residual disability noted in service.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of a psychiatric disorder to include somatization disorder and PTSD (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Furthermore, in the absence of a current clinical diagnosis of PTSD or somatization disorder, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  Moreover, because the first, essential criterion for establishing service connection pursuant to 30 C.F.R. § 3.304(f) is not met, the Board need not address whether the remaining regulatory requirements-evidence of an in-service stressor and of a link between the stressor and the PTSD-are met. 



ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.

Entitlement to service connection for somatization disorder is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


